                                                                           Samuel Lonergan
                                                                           +1 212.836.7591 Direct
                                                                           Samuel.Lonergan@arnoldporter.com


                                                                                            3/16/2020




                                                        March 13, 2020


     VIA ECF                                                          Application GRANTED. The motions for
                                                                      attorneys' fees at Dkt. Nos. 112 and 141 are
     Honorable Barbara Moses                                          DENIED as MOOT. SO ORDERED.
     United States District Court
     Southern District of New York
     Daniel Patrick Moynihan U.S. Courthouse                          _____________________________________
     500 Pearl Street                                                 Barbara Moses, U.S.M.J.
     New York, NY 10007-1312                                          March 16, 2020

             Re:      Charlestown Capital Advisors, LLC v. Acero Junction, Inc., et al.,
                      No. 18-cv-04437 (JGK)

     Dear Judge Moses:

             Pursuant to the Court’s March 2, 2020 Order (ECF No. 142), Plaintiff Charlestown
     Capital Advisors, LLC (“Charlestown”) and Defendants JSM International Limited (“JSM”),
     Acero Junction Holdings, Inc and Acero Junction, Inc. respectfully submit this joint letter to
     update Your Honor as to the status of the pending motions for attorneys’ fees, filed in the above-
     captioned case by Charlestown on November 7, 2019 (ECF No. 112), and by JSM on February
     28, 2020 (ECF No. 141). The Parties have conferred and Charlestown and JSM have each
     agreed to withdraw their respective motions for attorneys’ fees, and respectfully request that the
     Court enter an order dismissing the pending motions as moot and grant no fees associated with
     the Court’s Orders, dated October 24, 2019 (ECF No. 111) and February 14, 2020 (ECF No.
     140). Additionally, in light of JSM’s agreement to withdraw its fee application, Charlestown
     will not file a response to JSM’s motion for attorneys’ fees at this time,1 but reserves the right to
     do so if JSM’s fee application is not deemed withdrawn in whole.



     1
      The Court ordered Charlestown to respond to JSM’s motion for attorneys’ fees by March 13 in the event an
     agreement could not be reached between the parties. (ECF No. 142.)

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
      Case 1:18-cv-04437-JGK-BCM Document 148 Filed 03/13/20 Page 2 of 2




Hon. Barbara Moses
March 13, 2020
Page 2

       The parties’ agreement to withdraw their respective fee applications is unrelated to
Charlestown’s motion for spoliation sanctions (ECF No. 124), which is scheduled to be argued
before Your Honor on April 28, 2020. Finally, each Party expressly reserves all rights to seek
(or oppose) relief other than that specifically called for in the fee applications.


                                            Respectfully Submitted,

                                            /s/Samuel Lonergan
                                            Samuel Lonergan



Cc:    Michael Mangan, Esq. via ecf
       Michael Roberts, Esq. via ecf
